DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 01/06/2022 is acknowledged.  The traversal is on the ground(s) that the process of invention II is used with the system of invention I, and particularly that the process cannot be practiced by another apparatus that doesn’t have, for instance the electrochemical cell being sealed in the furnace with the inert atmosphere.  This is not found persuasive because the process of invention II does not contain all the structural limitations of the system of invention I. The process of invention II could be performed in a system which has a separate furnace for heating the mixture under the inert atmosphere, the mixture then being transported to a cell in which anode and cathode are positioned. Alternatively, the crucible itself could be sealed with an inert atmosphere and heated with a heating element, without the use of a separate surrounding furnace.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-14 are under consideration in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recited the limitation of the spacer being selected from a sheath, a membrane, a mesh and a spacer. Because the broader limitation of “spacer” is also provided as one of the list of narrower limitations, the scope of the claim is unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake et al. (“CO2 gas decomposition to carbon by electro-reduction in molten salts”, Electrochimica Acta, 2013), hereinafter Otake, in view of Yin et al. (“On the development of metallic inert anode for molten CaCl2–CaO System”, Electrochimica Acta, 2011), hereinafter Yin; claims 1 and 4-6 evidenced by Pistorius et al (“Formation of silicon by electro-deoxidation, and implications for titanium metal production”, The Journal of The South African Institute of Mining and Metallurgy, 2006).
3:CaCl2:CaO mixture therein (see e.g. Page 294, connecting paragraph of Col. 1 and Col. 2, Col. 2, lines 2-8, and Col. 2, under “Experimental”, lines 1-4, molten salt comprising CaCl2 with 0.5mol%CaO, with added CO2 forming CaCO3 to an equilibrium solubility, which is evidenced by Pistorius to balance between CaO and CaCO3, depending on the temperature and CO2 pressure; see e.g. Pistorius Fig. 3 and Page 32, connecting paragraph of Col. 1 and Col. 2, lines 2-5, Equation 3), wherein a cathode and an anode are positioned in the molten CaCO3:CaCl2:CaO mixture (see e.g. Fig. 1, anode and cathode; see e.g. connecting paragraph of Pages 294-296, lines 6-13), and an inlet for feeding carbon dioxide gas into the molten CaCO3:CaCl2:CaO mixture (see e.g. Fig. 1, CO2 enters through the pipe forming the cathode; Page 294, under “Experimental”, lines 6-8); and a furnace having an inert atmosphere therein (see e.g. Fig. 1, the surrounding vessel comprising a heater, i.e. the furnace, is provided with an inert Ar atmosphere; Page 295, connecting paragraph of Col. 1 and Col. 2, lines 1-3 and 25-28), wherein the electrochemical cell is sealed in the furnace having the inert atmosphere (see e.g. Fig. 1, the vessel sealed with a stainless steel cover comprising stoppers for the electrodes; Page 295, Col. 1, lines 9-11).
Otake does not teach the anode comprising an inert anode, instead teaching it comprising a ZrO2 tube provided with carbon powder for electrical conductivity (see e.g. Page 295, Col. 1, lines 1-5 and 14-15). This electrode structure, however, experiences 
Yin teaches metallic inert anodes for a molten CaCl-2-CaO system (see e.g. Abstract), which have high stability in the chloride melt (see e.g. Page 3298, Col. 1, under “Thermodynamic analysis”, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode of Otake to instead comprise the metallic inert anode of Yin in order to increase the stability of the anode in the molten mixture.
Regarding claim 2, Otake in view of Yin teaches the inert anode comprising a metal selected from tungsten, platinum, nickel and molybdenum (see e.g. Yin Page 3298, Col. 1, under “Thermodynamic analysis”, lines 8-17, Pt being one of the most stable noble metals, and Mo, W and Ni being the most stable non-noble metals).
Regarding claim 3, Otake in view of Yin teaches the metal having an oxidized surface (see e.g. Yin Page 3298, Col. 2, lines 1-4).
Regarding claim 4, Otake in view of Yin teaches a composition of the molten CaCO3:CaCl2:CaO mixture comprising less than 0.25 weight% CaO of a total weight of the composition (see e.g. Otake Page 294, Col. 2, under “Experimental”, lines 1-3, 0.5 mol% CaO in a CaO-CaCl2 mixture, which is equal to about 0.25 wt% CaO, based on the molar masses of CaO and CaCl2, the CaO forming an equilibrium with CaCO3 upon addition of CO2 which decreases this amount, as evidenced by Pistorius, see e.g. Pistorius Fig. 3 and Page 32, connecting paragraph of Col. 1 and Col. 2, lines 2-5, Equation 3).
3:CaCl2:CaO mixture comprising less than 0.25 weight% CaCO3 of a total weight of the composition (see e.g. Otake Page 294, Col. 2, under “Experimental”, lines 1-3, 0.5 mol% CaO in a CaO-CaCl2 mixture, which is equal to about 0.25 wt% CaO, based on the molar masses of CaO and CaCl2, the CaO forming an equilibrium with CaCO3 upon addition of CO2, meaning that the CaCO3 is limited by this CaO amount, as evidenced by Pistorius, see e.g. Pistorius Fig. 3 and Page 32, connecting paragraph of Col. 1 and Col. 2, lines 2-5, Equation 3).
Regarding claim 6, Otake in view of Yin teaches a composition of the molten CaCO3:CaCl2:CaO mixture comprising less than 0.25 weight% CaO of a total weight of the composition (see e.g. Otake Page 294, Col. 2, under “Experimental”, lines 1-3, 0.5 mol% CaO in a CaO-CaCl2 mixture, which is equal to about 0.25 wt% CaO, based on the molar masses of CaO and CaCl2, the CaO forming an equilibrium with CaCO3 upon addition of CO2 which decreases this amount, as evidenced by Pistorius, see e.g. Pistorius Fig. 3 and Page 32, connecting paragraph of Col. 1 and Col. 2, lines 2-5, Equation 3), less than 0.25 weight% CaCO3 of a total weight of the composition (see e.g. Otake Page 294, Col. 2, under “Experimental”, lines 1-3, 0.5 mol% CaO in a CaO-CaCl2 mixture, which is equal to about 0.25 wt% CaO, based on the molar masses of CaO and CaCl2, the CaO forming an equilibrium with CaCO3 upon addition of CO2, meaning that the CaCO3 is limited by this CaO amount, as evidenced by Pistorius, see e.g. Pistorius Fig. 3 and Page 32, connecting paragraph of Col. 1 and Col. 2, lines 2-5, Equation 3), and a balance weight% of CaCl2 to the total weight of the composition (see e.g. Otake Page 294, Col. 2, under “Experimental”, lines 1-3).

Regarding claim 13, the limitation of the metal being selected from nickel, tungsten, molybdenum, noble metals, platinum, and rhodium is further limiting an optional limitation of claim 12. Otake in view of Yin teaches the crucible being comprised of a ceramic material (see e.g. Otake Fig. 1, MgO crucible; Page 294, Col. 2, under “Experimental”, lines 3-4) and therefore does not require this further limitation for the embodiment of the crucible comprising a metal.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake in view of Yin, as applied to claim 1 above, and further in view of Tao et al. (WO 2017/129994), hereinafter Tao.
Regarding claim 7, Otake in view of Yin teaches all the elements of the system of claim 1 as stated above. Otake in view of Yin does not teach the molten mixture further comprising an additive, the additive providing a sulfate ion. Otake does however teach a large amount of oxygen ions being present in the molten mixture (see e.g. Otake Page 294, connecting paragraph of Col. 1 and Col. 2, lines 1-3).
Tao teaches an electrochemical cell which may comprise a molten salt electrolyte (see e.g. Page 1, lines 3-6), wherein when the salt comprises a molten halide such as CaCl2, sulphates may be added to increase the oxygen anion conductivity of the electrolyte (see e.g. Page 33, lines 13-15 and 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molten mixture of Otake in view .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake in view of Yin, as applied to claim 1 above, and further in view of Rosenkilde (WO 2007/046713) and Fray (“Emerging molten salt technologies for metals production”, JOM, 2001).
Regarding claim 8, Otake in view of Yin teaches all the elements of the system of claim 1 as stated above. Otake in view of Yin further teaches the inert anode being positions a distance from the cathode (see e.g. Otake Fig. 1). Otake in view of Yin does not explicitly teach the distance being a minimum distance between the inert anode and the cathode to prevent contact between gas released at the inert anode and the cathode.
Rosenkilde teaches a method and apparatus for electrolytic production of carbon from a source such as gaseous CO2 in an alkali earth or alkali halogenide mixture (see e.g. Abstract), in which oxygen gas from the anode is separated from the cathode, for instance by a wall, in order to prevent burning of the carbon at the cathode (see e.g. Page 6, lines 3-5).
Fray relates to molten salt electrolysis (see e.g. Abstract), and teaches that the anode-to-cathode distance is preferably reduced in order to decrease overall cell voltage, while providing separation of the electrolytic products of the cell so they do not recombine, such as by using rotating electrodes (see e.g. Page 29, Col. 3, under “Novel Cell Designs”, lines 23-36).
. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake in view of Yin, as applied to claim 1 above, and further in view of Dryfe et al. (U.S. 2016/0115601), hereinafter Dryfe.
Regarding claim 9, Otake in view of Yin teaches all the elements of the invention of claim 1 as stated above. Otake in view of Yin does not teach a spacer between the inert anode and the cathode. 
Dryfe teaches a process and apparatus for production of graphene and/or graphite by electrochemical reduction of carbon dioxide (see e.g. Abstract), comprising a cell including a negative electrode, i.e. cathode, a positive electrode, i.e. anode, and an electrolyte (see e.g. Paragraphs 0028-0031) which may comprise a molten salt mixture such as CaO-CaCl2 (see e.g. Paragraph 0088, lines 10-12), wherein a membrane is provided surrounding the negative electrode in order to retain any graphene or graphitic structures which break away from the electrode surface during the reaction (see e.g. Paragraph 0073, lines 2-6). A membrane may also be placed around the positive electrode to prevent any undesired reactions in the electrolyte or at the electrode (see e.g. Paragraph 0079, lines 4-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Otake in view of Yin 
Regarding claim 10, Otake in view of Yin and Dryfe teaches the spacer being a membrane (see e.g. Dryfe Paragraph 0073, lines 2-4, and Paragraph 0079, lines 4-5).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake in view of Yin, as applied to claim 1 above, and further in view of Dimitrov et al. (“A feasibility study of scaling-up the electrolytic production of carbon nanotubes in molten salts”, Electrochimica Acta, 2002), hereinafter Dimitrov.
Regarding claim 11, Otake in view of Yin teaches all the elements of the invention of claim 1 as stated above. Otake in view of Yin does not teach a surface area of the inert anode being at least five-fold larger than a surface area of the cathode. 
Dimitrov teaches a method and apparatus for electrolytic production of carbon nanotubes in molten salts (see e.g. Abstract), in which an anode surface area is over 60 times larger than a cathode surface area (see e.g. Page 93, Col. 1, under “Experimental”, lines 22-25). This high anode-to-cathode surface area allows for a relatively constant cathode potential, and hence current density, even as the cathode surface area changes with time, preventing undesirable alteration of the electrode reaction (see e.g. Page 92, connecting paragraph of Col. 1 and Col. 2, lines 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Otake in view of Yin to have the anode surface area be much larger than the cathode surface area, such as .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake in view of Yin, as applied to claim 1 above, and further in view of Rosenkilde and Sibert et al. (“Electrolytic Reduction of Titanium Monoxide”, J. Electrochem. Soc., 1955), hereinafter Sibert.
Regarding claim 14, Otake in view of Yin teaches all the elements of the system of claim 1 as stated above. Otake in view of Yin does not teach the inert atmosphere being under a vacuum. Otake does however teach oxygen gas being preferably generated at the anode (see e.g. Otake Page 294, Col. 1, lines 24-28, and Equation 7). 
Rosenkilde relates to a method and apparatus for electrolytic production of carbon from a source such as gaseous CO2 in an alkali earth or alkali halogenide mixture (see e.g. Abstract), and teaches that oxygen generated at the anode can burn the carbon from the cathode (see e.g. Page 6, lines 3-5).
Sibert teaches an electrolytic method and apparatus comprising a molten alkaline earth halide, particularly CaCl2, under an inert atmosphere (see e.g. Abstract and Page 252, Col. 1, lines 24-27). The electrolytic reactions are run under high vacuum to enable removal of by-product gases as rapidly as formed (see e.g. Page 255, Col. 1, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Otake in view of Yin to be provided under vacuum as taught by Sibert to enable removal of the produced .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito et al. (JP 2010053423) discloses a method of fixing carbon by decomposing carbon dioxide using molten salt electrolysis, wherein an electrolyte bath comprises a main molten salt such as CaCl2, an oxide ion source such as CaO, and a carbonate ion source such as CaCO3, which is provided prior to blowing CO2 into the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795